Citation Nr: 0611964	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for heart disorder, to 
include as secondary to service-connected right knee 
disability.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran seeks service connection for a heart disorder, to 
include as secondary to his service-connected right knee 
disorder.  He asserts that the medications required to treat 
the symptomatology associated with his right knee disorder 
caused atrial fibrillation, for which implantation of a 
pacemaker was required.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Regulations relating to VA's duty to notify and to assist 
claimants require that when a veteran seeks service 
connection, the RO must notify the veteran by letter of the 
specific criteria necessary for a grant of service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Service connection can be, 
depending on the disability claimed, on a direct, 
presumptive, or secondary basis.  The RO sent a letter in 
April 2003 notifying the veteran of the criteria for direct 
service connection, and partially stated the criteria for 
aggravation, but did not sufficiently state the specific 
criteria required for a grant of service connection on a 
secondary basis.  See 38 C.F.R. § 3.310(a) (2005).  
Therefore, the Board finds that VA's duty to notify has not 
been fully satisfied.

Further, in April 2003, a VA examiner opined that it was less 
likely than not that the veteran's heart disorder, to include 
atrial fibrillation, was the consequence of his knee disorder 
medication regimen.  However, the examiner stated that this 
opinion could change if the veteran could produce evidence 
from medical literature that such an association existed.  In 
his February 2006 submission, the veteran submitted medical 
literature noting the side effects of and precautions with 
regard to these medications.  Additionally, although the VA 
examiner stated an opinion as to whether the veteran's heart 
disorder was caused by the medications prescribed to treat 
the veteran's knee condition, no opinion was offered as to 
whether the veteran's heart disorder was aggravated by those 
medications.  As aggravation of a nonservice-connected 
disability by a service-connected disability is also part of 
the criteria under which secondary service connection can be 
granted, an opinion as to whether the veteran's heart 
disorder has been aggravated by his knee disorder medications 
must be obtained.

During the veteran's February 2006 video hearing before the 
Board, the veteran and his representative asserted that his 
right knee disorder had increased in severity since his last 
VA examination in April 2003.  Although the veteran submitted 
additional treatment records dated from 2003 through 2006, 
these records further suggest an increase in severity of the 
right knee disorder.  However, they do not provide all 
findings necessary to rate this disorder under VA's SCHEDULE 
FOR RATING DISABILITIES.  See 38 C.F.R. Part 4 (2005).  The Board 
is mindful of the Court's holding in Green v. Derwinski, 1 
Vet. App. 121, 124 (1991), which concluded that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . ."  Accordingly, an additional VA 
examination is in order to determine the current extent of 
the symptomatology of veteran's service-connected right knee 
disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

Finally, the veteran's claim for a total disability rating 
for compensation, on the basis of individual unemployability 
(TDIU), is inextricably intertwined with the aforementioned 
issues.  Therefore, adjudication of the TDIU appeal will be 
held in abeyance pending the development of the increased 
rating claims.  See Holland v. Brown, 6 Vet. App. 443 (1994) 
(holding that a claim for total disability rating based on 
individual unemployability predicated on a particular 
service-connected condition is inextricably intertwined with 
a rating increase claim regarding the same condition).  
Notwithstanding, the veteran has submitted the March 2003 
decision of the Social Security Administration (SSA), which 
found that the veteran was unemployable due to both service-
connected and nonservice-connected disabilities.  When VA is 
put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

Accordingly, the case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that the duties to notify and to 
assist are satisfied with respect to the 
issue of service connection for a heart 
disorder, to include as secondary to the 
veteran's service-connected right knee 
disorder.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326; see also 
see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 
3, 2006).  Specifically, the RO must 
notify the veteran of the criteria set 
forth in 38 C.F.R. § 3.310 for secondary 
service connection with regard to the 
issue on appeal.  The notice must be sent 
to the veteran's new address, as specified 
by his representative in the February 28, 
2006, memorandum.

2.  The RO must contact SSA and request 
copies of the records reviewed by SSA that 
pertain to the veteran's successful claim 
for SSA disability benefits.  These 
records must be associated with the 
veteran's claims file.  All efforts to 
obtain these records must be documented in 
the claims file.

3.  The RO should arrange for VA 
examination(s) so that the current 
severity of the veteran's service-
connected right knee disorder can be 
determined, the effect of medication for 
his service-connected right knee disorder 
has, if any, on his current heart 
disorder, and the impact the veteran's 
service-connected disorders have on his 
ability to maintain or retain employment.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner(s) for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
October 2002 and April 2003 VA examination 
reports.

All necessary special studies or tests 
should be accomplished, to include x-rays.  
The examiner should conduct complete range 
of motion studies and describe all current 
right knee symptomatology.  The examiner 
should state, with respect to the 
veteran's right knee, whether there is 
recurrent subluxation or lateral 
instability, and, if so, whether 
disability manifested by recurrent 
subluxation or lateral instability is best 
characterized as "slight," "moderate," 
or "severe."  The examiner should state 
whether the semilunar cartilage is 
dislocated, and whether there are frequent 
episodes of locking, pain, or effusion 
into the joint.  The examiner should also 
indicate whether there is any evidence of 
impairment of the tibia or fibula in terms 
of malunion or nonunion.  If there is 
evidence of malunion of the tibia or 
fibula, the examiner should indicate 
whether the resulting disability is best 
described as "slight," "moderate," or 
"marked" in degree.  If there is 
evidence of nonunion of the tibia or 
fibula, the examiner should indicate 
whether loose motion is present and 
whether a brace is required.  Furthermore, 
the examiner should render an opinion as 
to the extent to which the veteran 
experiences weakness, excess fatigability, 
incoordination, or pain in his right knee 
due to repeated use or flareups, and 
should equate these problems to additional 
loss in range of motion beyond that shown 
clinically.  If the loss of motion 
manifested on examination represents 
maximum disability, or there are no 
functional limitations shown, the examiner 
should so state.

Additionally, the examiner should, after 
having reviewed the claims file, to 
include the pertinent findings of the 
instant examination and the medical 
literature enclosed as part of the 
veteran's February 28, 2006, submission to 
the Board, make a determination as to 
whether any diagnosed heart disorder, to 
include atrial fibrillation, is due to or 
aggravated by any service-connected 
disorder, to include the veteran's right 
knee disorder.

Finally, it should be determined whether 
the veteran's service-connected 
disabilities have any impact on his 
employability.  A full work and 
educational history should be elicited 
from the veteran, and recorded for 
clinical purposes.  Based on this 
information and on review of the claims 
file, the examiner must provide an opinion 
as to whether the veteran is unable to 
obtain or retain employment due solely to 
his service-connected disorders, 
consistent with his education and 
occupational experience, irrespective of 
age or any nonservice-connected disorders.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly state same, and explain 
why.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above actions have been 
completed, the RO should readjudicate the 
issues on appeal, taking into 
consideration all additional evidence 
obtained since the last rating decision, 
as well as the report from the VA 
examination discussed above.  If 
additional disabilities are identified 
which are found to be related to the 
veteran's service-connected right knee 
disability, the RO should consider whether 
separate ratings are warranted.  If such 
action does not grant the benefit claimed, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

